Case 6:20-cv-00482-ADA Document 44-11 Filed 11/04/20 Page 1 of 4




          EXHIBIT 9
11/3/2020              Case 6:20-cv-00482-ADA Document    44-11
                                               Our Headquarters       FiledNetworks
                                                                | Transition 11/04/20 Page 2 of 4

                                            Search …                                                   SEARCH



  (https://www.transition.com/)
                                              HOME (HTTPS://WWW.TRANSITION.COM/)
                                               > CONTACT US (HTTPS://WWW.TRANSITION.COM/CONTACT-US/)
                                               > OUR HEADQUARTERS (HTTPS://WWW.TRANSITION.COM/CONTACT-
                                              US/OUR-HEADQUARTERS/)




                                              Our Headquarters
                                              10900 Red Cir Drive, Minnetonka, MN 55343

                                              (https://www.google.com/maps/place/Transition+Networks+Inc/@44.8960764,-93.4178184,15z/data=!4m2!3m
                                              sa=X&ved=2ahUKEwivmaG0lOPpAhUPXM0KHSCuByoQ_BIwDXoECBAQCA)




                                              (https://www.google.com/maps/place/Transition+Networks+Inc/@44.8960764,-93.4178184,15z/data=!4m2!3m
                                              sa=X&ved=2ahUKEwivmaG0lOPpAhUPXM0KHSCuByoQ_BIwDXoECBAQCA)




                                                                Don't Miss Out
                                                We’re always on the cusp of something new. Receive
                                                  up-to-date news on how Transition Networks can
                                                  connect and strengthen your network, the latest
                                                       product launches, events, offers and more.


                                                First Name




                                                Last Name




                                                Company




                                                Email Address



                                                                                                                        ASK THE EXPERTS
                                                                       Submit
                                                                                                                          1.952.941.7600
                                                                                                                          (TEL:1 952 941
https://www.transition.com/contact-us/our-headquarters/                                                                                      1/3
11/3/2020              Case 6:20-cv-00482-ADA Document    44-11
                                               Our Headquarters       FiledNetworks
                                                                | Transition 11/04/20 Page 3 of 4
                                                                                                                                    (TEL:1-952-941-
                                                                                                                                    7600)
                                                                                                                                    CHAT WITH US
                            "I’ve used Transition Networks’ products in my customer installations for years. I’ve                   EMAIL US
                                                                                                                                    (MAILTO:SALES@TRANSITION
                             always found their products, customer service, sales, and tech support to be top-
                                             notch. I wouldn’t even consider using another brand."


                                                           Senior Project Manager at IT Solutions Provider




                                                                        PRODUCTS (/PRODUCTS/)
                                               Power-over-Ethernet Products (https://www.transition.com/lines/poe-products/)

                                                                  Network Switches (/lines/network-switches/)

                                                Media Converters, Extenders & NIDs (/lines/media-converters-extenders-nids/)

                                                                 Network Adapters (/lines/network-adapters/)

                                                              SFPs & CWDM Mux/Demux (/lines/optical-devices/)

                                                   Network Management Software (/lines/network-management-software/)

                                                                        Accessories (/lines/accessories/)

                                                              New & Coming Soon (/products/new-coming-soon/)



                                                                      SOLUTIONS (/SOLUTIONS/)
                                                             Smart Infrastructure (/solutions/smart-infrastructure/)

                                                                     Smart Cities (/solutions/smart-cities/)

                                                  Physical Security & Surveillance (/solutions/physical-security-surveillance/)

                                                Intelligent Transportation Systems (ITS) (/solutions/intelligent-transportation-
                                                                                  systems/)

                                                                     Government (/solutions/government/)

                                                              Business Ethernet (/solutions/business-ethernet-2/)

                                                               Fiber-to-the-Desk (/solutions/fiber-to-the-desk-2/)

                                                        Data Center Networking (/solutions/data-center-networking/)

                                                              Wireless Backhaul (/solutions/wireless-backhaul-2/)



                                                                RESOURCES (/SUPPORT/RESOURCES/)
                                                                  Brochures (/support/resources/brochures/)

                                                                Case Studies (/support/resources/case-studies/)

                                                                 Datasheets (/support/resources/datasheets/)

                                                                  Overviews (/support/resources/overviews/)

                                                           Product Catalogs (/support/resources/product-catalogs/)

                                                          Product Line Cards (/support/resources/product-line-cards/)

                                                                   Webinars (/support/resources/webinars/)

                                                                      Videos (/support/resources/videos/)



                                                                          SUPPORT (/SUPPORT/)
                                                                           Drivers (/support/drivers/)

                                                          End of Life Products (/support/product-support/eol-notices/)
                                                                                                                                   ASK THE EXPERTS
                                                                        Firmware (/support/firmware/)

                                                                        Release Notes (/support/notes/)
                                                                                                                                    1.952.941.7600
                                                                                                                                    (TEL:1 952 941
https://www.transition.com/contact-us/our-headquarters/                                                                                                  2/3
11/3/2020              Case 6:20-cv-00482-ADA Document    44-11
                                               Our Headquarters       FiledNetworks
                                                                | Transition 11/04/20 Page 4 of 4
                                                             Product Notifications (/account/product-notifications/)      (TEL:1-952-941-
                                                                                                                          7600)
                                                                      SNMP MIBs (/support/snmp-mibs/)
                                                                                                                          CHAT WITH US
                                                                      User Guides (/support/user-guides/)

                                                               Warranty (/support/customer-support/warranty/)             EMAIL US
                                                                                                                          (MAILTO:SALES@TRANSITION
                                                                             ABOUT (/ABOUT/)
                                                                           CAREERS (/about/careers/)

                                                        DIVERSITY & INCLUSION STATEMENT (/about/our-parent-
                                                   company/communications-systems-inc-diversity-inclusion-statement/)

                                                                    HOW TO BUY (/HOW-TO-BUY/)
                                                 MY ACCOUNT (HTTPS://WWW.TRANSITION.COM/ACCOUNT/)
                                                              NEWS, EVENTS & BLOG (/NEWS-EVENTS/)
                                                                     CONTACT US (/CONTACT-US/)
                                                              REQUEST QUOTE (/ACCOUNT/QUOTES/)




                                                           Call us at: 1.952.941.7600 (tel:19529417600)

                                                                 Email us at: sales@transition.com
                                                                  (mailto:sales@transition.com)




                                                          Privacy Policy (/privacy-policy/) © 2020 Transition Networks




                                                                                                                         ASK THE EXPERTS

                                                                                                                          1.952.941.7600
                                                                                                                          (TEL:1 952 941
https://www.transition.com/contact-us/our-headquarters/                                                                                        3/3
